Title: From George Washington to William Livingston, 3 June 1779
From: Washington, George
To: Livingston, William


        
          Dr Sir,
          Head Quarters Middle Brook June 3d 79
        
        The enemy have been some time since in motion apparently with some capital design, and by my last intelligence had proceeded up the North River in force and had landed a considerable body in the vicinity of Kings ferry—These movements seem to look more immediately towards the Forts on the River; but the real object may very probably be to prevent the junction of our force and bend their whole strength against the part in this state. Should this happen we shall absolutely stand in need of a large reinforcement of militia and the most animated measures to bring them out will be essential. I am unwilling to call them from their occupations ’till the moment that their aid can be no longer dispensed with; but if any previous measures can be taken to engage their attention and facilitate their coming out on an emergency it will be infinitely desirable. I Wish General Dickenson was in the state at this juncture. With great respect & esteem I have the honor to be Yr Excelly’s Most obedt s[ervant].
       